Citation Nr: 1235005	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include a major depressive disorder.
 
2.  Entitlement to service connection for residuals of a chronic rotator cuff injury.
 
3.  Entitlement to service connection for a chronic lumbar strain.
 
4.  Entitlement to service connection for a skin rash on the chest.
 
5.  Entitlement to service connection for an irritable bowel syndrome.
 
6.  Entitlement to service connection for a chronic bilateral foot disability.
 
7.  Entitlement to service connection for gastroesophageal reflux disease.
 

 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1966 to December 1975, and from November 1989 to April 1998.  He had additional service with the National Guard. 
 
This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 
 
The Veteran appeared at a Travel Board hearing in March 2012, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file. 
 
The issues of service connection for residuals of a right rotator cuff injury, chronic bilateral foot disability, and a chronic lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
At his March 2012 hearing, and prior to the promulgation of a decision in his appeal, the appellant withdrew the claims of entitlement to service connection for irritable bowel syndrome, a skin rash on the chest, a major depressive disorder, and gastroesophageal reflux disease. 
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the issue of entitlement to service connection for irritable bowel syndrome by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 
 
2.  The criteria for withdrawal of the issue of entitlement to service connection for skin rash of the chest by the appellant have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204. 
 
3.  The criteria for withdrawal of the issue of entitlement to service connection for gastroesophageal reflux disease by the appellant have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204. 
 
4.  The criteria for withdrawal of the issue of entitlement to service connection for major depressive disorder by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  At his March 2012 hearing the appellant withdrew his claims of entitlement to service connection for irritable bowel syndrome, a skin rash of the chest, a major depressive disorder and gastroesophageal reflux disease.  In light of that fact, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, the Board does not have jurisdiction to review them and the appeal to those issues is dismissed. 
 
 
ORDER
 
The claim of entitlement to service connection for an irritable bowel syndrome, is dismissed. 
 
The claim of entitlement to service connection for a major depressive disorder, is dismissed. 
 
The claim of entitlement to service connection for a skin rash of the chest, is dismissed. 
 
The claim of entitlement to service connection for gastroesophageal reflux disease, is dismissed. 
 
 
REMAND
 
The Veteran claims entitlement to service connection for right shoulder, lumbar and bilateral foot disabilities.  He argues that he injured his low back, right shoulder and feet in service while doing parachute jumps.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claims.
 
At the March 2012, the Veteran testified that he had done approximately one hundred parachute jumps while in service and that during the course of the jumps, he injured his back, right shoulder and feet.  It is unclear, however, when these jumps were performed, that is, were they performed while on active duty, during active duty for training, or during inactive duty training.  Unfortunately, the appellant's jump record, DA Form 1307, is not of record.  Hence, further development is in order.

Service treatment records are completely silent for any complaints of or treatment for either a low back or a right shoulder disability.  Regarding the feet, service treatment records show the Veteran was treated for cellulitis of the feet.  
 
Post service VA treatment records show complaints of, and treatment for, low back pain, bilateral foot numbness and plantar fasciitis, and right shoulder pain.  The record also note the appellant's report of being involved in a motor vehicle accident in 1994.  VA outpatient treatment records of April 2006 show an assessment of acute exacerbation of chronic low back strain without radiculopathy.  Records dated that same month show a diagnosis of bilateral foot numbness for many years.  Records of August 2006 note bilateral foot numbness of unclear etiology.  Records from January 2012 show an impression of left heel pad syndrome versus plantar fasciitis, and probable right rotator cuff tendonitis. 
 
The Veteran was afforded a VA examination in May 2012 regarding his feet.  At the time, he was diagnosed with plantar fasciitis, hammer toes, hallux valgus, and polyneuropathy.  The examiner opined that the current feet disabilities were not related to the cellulitis treated in service.  
 
The Veteran has not been afforded VA examinations regarding his claimed low back and right shoulder disabilities.  Moreover, while he was afforded a VA examination regarding his feet, the opinion rendered did not address the claimed parachute injuries to the feet in service.  
 
Considering the above, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any diagnosed back and right shoulder disability, and to address the relationship, if any, between the currently diagnosed bilateral foot disability and any in-service foot injury.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must attempt to secure the appellant's Army Jump Record, DA Form 1307, all documents which might support the appellant being injured during a parachute jump, and all records which may suggest that he was restricted from jump duty due to service related physical disability.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO must schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any currently diagnosed low back, right shoulder and/or bilateral foot disability.  All indicated tests must be accomplished.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The examining orthopedist is to then opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that any diagnosed low back, right shoulder and/or bilateral foot disability is related to active military service or events therein, to include parachute jumping.  The orthopedist is to provide a complete rationale for any opinion offered. 
 
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining orthopedist must specifically explain why the causation of any of the diagnosed disabilities is unknowable.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented her/his consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  The RO/AMC must conduct any additional development it deems is warranted.  The RO should thereafter readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


